Citation Nr: 1513505	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1968.  He also served periods of active duty for training (ACDUTRA) thereafter until May 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for prostate cancer.  

During the course of the appeal, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in August 2011.  A transcript of the hearing is of record.  The VLJ who conducted the Travel Board hearing is now retired.  In a January 2015 letter, the Veteran was informed that the VLJ who conducted his hearing is no longer employed by the Board.  The letter, which was sent to the Veteran's address of record, offered the Veteran the opportunity to testify at another hearing.  Unfortunately, the letter was returned as undeliverable and the Veteran has not provided VA with a new or different mailing address.  Because a copy of the January 2015 letter was also provided to the Veteran's representative and because there was no response within the required 30 day time limit, the Veteran is deemed to have waived his right to another hearing before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that his prostate cancer, treated privately in March 2005, is due to in-service exposure to Agent Orange and polychlorinated biphenyls (PCBs).  He has stated that he had 21 summer camps of active duty for training and that his prostate cancer resulted from exposure to Agent Orange sprayed at Fort Chaffee, Arkansas, or to the dioxin residuals in the soil.  He submitted a copy of a dioxin study published by the Environment Protection Agency. 
Veterans who served in Vietnam are presumed to have been exposed to Agent Orange and entitled to service connection for prostate cancer on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran has never claimed to have served in Vietnam. 

With regard to the appellant's National Guard service, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. at 415, 419 (1998). 

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, U.S.C.A., or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2011).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  Basically, this refers to the two weeks of annual training that each National Guardsman must perform each year and, in most cases, an initial period of six months for basic training.  It also includes periods of activation for a given stated limited program or operation. 

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for the periods of ACDUTRA or INACDUTRA is not appropriate.  See also 38 C.F.R. § 3.307(a)(6)(iii).

Even if the appellant is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.304(d) (2014) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis). 

In the February 2012 remand, the Board noted that the Department of Defense (DoD) has provided VA with information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam.  See DoD Herbicides Outside of Vietnam.  However, exposure to herbicides at these locations must be verified because a presumption of exposure has not been established by VA.  In this regard, the DoD list names Fort Chaffee, Arkansas as a location where herbicides were used outside of Vietnam during May, July, and August of 1967.  The appellant's May 2010 statement indicates that he did not train on Fort Chaffee during this period.   However, the evidence establishes that Agent Orange was sprayed on Fort Chaffee where he subsequently performed training.  The Board further noted in the February 2012 remand that this does not establish that he was exposed to Agent Orange, but the materials that he submitted reflect that his claim that he was exposed to Agent Orange is not inherently incredible or that his claim clearly lacks merit.  Therefore, the Board indicated that pursuant to VA's duty to assist, the RO/AMC should undertake development action through the VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.o, which addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  

The February 2012 remand also noted that there were no personnel records or orders that objectively establish when the appellant performed any of his training.  As such, the Board instructed that the appellant's complete service personnel records should be obtained on remand.  

In the February 2012 remand, the Board further instructed the RO/AMC to, among other things, request an opinion from a VA physician with specialized knowledge as to the effects of Agent Orange if the development effort referred to above indicated that it is possible that the Veteran was exposed to Agent Orange or its byproducts.  The remand further indicates that the physician should state whether it is at least as likely as not that the Veteran's prostate cancer is related to Agent Orange exposure or other incident of service.  The physician was instructed to consider how long Agent Orange or its byproducts would remain if sprayed for during the course of three months in 1967 and whether the Veteran's duties in service could have exposed him to Agent Orange or its byproducts.  The physician was instructed to provide a complete rationale and was instructed to address the Veteran's contention that one of the tell-tale signs of prostate cancer after exposure to Agent Orange is having a very aggressive form of the disease, which the Veteran claims to have.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

A VA opinion was obtained in January 2013.  The VA examiner reviewed the available records but did not examine the Veteran.  The examiner provided an opinion that the Veteran's prostate cancer was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran did not serve in Vietnam.  The examiner noted that the Veteran claims exposure at Fort Chafee in Arkansas in 1967 and records show he was in Fort Chaffee from December 1967 to April 1968, which was just four months.  The examiner noted that the Veteran assisted in the operation of M110A2 Howitzer during drills and the Veteran claims he inhaled dust on many occasions while present at Camp Chafee.  The examiner opined that this association is tenuous at best, and by contrast, the Veteran has a family history of prostate cancer, which is a much stronger risk factor.  

Here, the opinion does not address the requested information in the remand, such as how long Agent Orange or its byproducts would remain if sprayed during the course of three months in 1967, whether the Veteran's duties in service could have exposed him to Agent Orange or its byproducts, and whether there is any merit to the Veteran's contention that one of the tell-tale signs of prostate cancer after exposure to Agent Orange is having a very aggressive form of the disease, which he claims to have.

Additionally, the Board notes that subsequent to the VA medical opinion being obtained, in February 2013 the Veteran submitted a statement indicating that he was inducted into service in September 1967 not December 1967 and that he retired in May of 1989.  He stated that he spent four of five weekend drills a year at Fort Chaffee doing training.  He clarified that his theory of entitlement is that he inhaled dust which arose from the tracked vehicles he rode on and drove for over a 20 year period during service.  

The Board also notes that development efforts pursuant to the Board remand (relating to the directives found in the M21-1MR), revealed evidence indicating that during the period from December 1966 to October 1967 a comprehensive short term use of Agent Orange was conducted at Fort Chaffee, Arkansas.  However, it was determined that no members assigned to the Veteran's unit participated in such and there was no evidence that the Veteran's unit was training at Fort Chafee during this time.  The U.S. Army Joint Records Research Center (JSRRC) concluded that it is as likely as not that the Veteran was present at Ft. Chaffee/Ft. Smith during December 1967, but that there is no competent evidence that it is as likely as not that the Veteran participated in the testing, use, or storage of tactical herbicides during that timeframe.  

Finally, the Board notes that on remand some additional service medical and personnel records were obtained and associated with the claims file.  The newly obtained records appear to corroborate the Veteran's account of having served many weekend drills over the years of his National Guard ACDUTRA service at Fort Chaffee.  

Therefore, a remand is required for a medical opinion which includes a complete rationale which addresses the above.

Accordingly, the case is REMANDED for the following action:

1.  If possible, the claims file should be returned to the VA examiner who provided the January 2013 medical opinion.  After a review of the entire evidence of record, to include the Veteran's statements that his exposure to Agent Orange is through repeated exposure (from December 1967 to April 1968 and then during weekend drills four times a year thereafter until May 1989) to Agent Orange and related toxins/byproducts through dust inhalation from driving and riding on vehicles in the area at Fort Chaffee having been sprayed with Agent Orange from December 1966 to October 1967, the examiner must provide an opinion as to whether the Veteran's prostate cancer is at least as likely as not (50 percent probability or greater) related to Agent Orange exposure or any other incident of service.  

The examiner must take note that the confirmed evidence of record shows that it is at least as likely as not that the Veteran was at Fort Chaffee in December 1967.  

Additionally, for the limited purposes of this opinion, the examiner is to accept as true the Veteran's statement of being at Fort Chaffee for training approximately four weekends a year until his retirement in May 1989.

The physician must take into consideration how long Agent Orange or its byproducts would remain if sprayed during the time period from December 1966 to October 1967 could have exposed him to Agent Orange or its byproducts including PCBs.  

A complete rationale must be provided.  In such rationale, the examiner must address the Veteran's contention that one of the tell-tale signs of prostate cancer after exposure to Agent Orange is having a very aggressive form of the disease, which he claims is true in his case. 

If the January 2013 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.
 
2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



